Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10779035 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Raheja, RNo. 59274 on 10/18/2021.

The application has been amended as follows: 

 	IN THE CLAIMS:
 	Please amend Claims 11-20 as follows:

apparatus for transmitting a packet in a multimedia system, the transmitting apparatus comprising:
a tranceiver; and
at least one processor configured to: 
generate a packet, wherein the packet includes an asset delivery characteristics (ADC) message for an asset corresponding to media data, and
control the tranceiver to transmit the packet,
wherein the ADC message includes information related to ADC,
wherein the information related to the ADC includes a quality of service (QoS) descriptor providing information for QoS requirements for delivery of the asset, and a bitstream descriptor providing information for statistics of the asset for delivery of the asset, 
wherein the QoS descriptor includes a jitter sensitivity indicating a jitter level required for the delivery of the asset between the transmittingapparatus and a receivingapparatus, a class of service to classify services in different classes and manage each type of a bitstream based on a particular scheme, and a bidirectional indicator indicating whether a bidirectional delivery is required for the delivery of the asset, and
wherein, if the class of service indicates a constant bit rate (CBR) service class, the bitstream descriptor includes a peak rate indicating a highest bitrate during continuous asset delivery, a maximum size of a media fragment unit (MFU) divided from an media processing unit (MPU) constituting the asset, and a period indicating a transmitting time interval of the MFU during the continuous asset delivery.

12.	(Currently Amended) The transmittingapparatus of claim 11, 
wherein the information for the QoS requirements are corresponding to QoS levels on delay and loss for the delivery of the asset, and
wherein the QoS descriptor further includes a loss tolerance required for the delivery of the asset.

13.	(Currently Amended) The transmittingapparatus of claim 11, wherein, if the class of service indicates a variable bit rate (VBR), the bitstream descriptor for the VBR a sustainable rate indicating a minimum bitrate to be guaranteed for continuous asset delivery, buffer size indicating a maximum buffer size for delivery of the asset, the peak rate, the  maximum size of the MFU, and the period.

14.	(Currently Amended) The transmittingapparatus of claim 11, wherein the at least one processor is further configured to update the information related to the ADC, and control the tranceiver to periodically transmit the updated information.

15.	(Currently Amended) The transmittingapparatus of claim 11, 
wherein the information related to the ADC further includes a valid start time and valid duration related to the ADC message, and
wherein the ADC message further includes version information of the ADC message, message identifier (ID) information for an identification of the ADC message, and length information indicating a length of the ADC message.

16.	(Currently Amended) A receivingapparatus for receiving a packet in a multimedia system, the receivingapparatus comprising:
a transceiver; and
at least one processor configured to: 
control the transceiver to receive a packet, wherein the packet includes an asset delivery characeristics (ADC) message for an asset corresponding to media data, and
identify the ADC message included in the packet,
wherein the ADC message includes information related to ADC,
wherein the information related to the ADC includes a quality of service (QoS) descriptor providing information for QoS requirements for delivery of an asset, and a bitstream descriptor providing information for statistics of the asset for delivery of the asset,
wherein the QoS descriptor includes a jitter sensitivity indicating a jitter level required for the delivery of the asset between a transmittingapparatus and the receivingapparatus, a class of service to classify services in different classes and manage each type of a bitstream based on a particular scheme, and a bidirectional indicator indicating whether a bidirectional delivery is required for the delivery of the asset, and
wherein, if the class of service indicates a constant bit rate (CBR) service class, the bitstream descriptor includes a peak rate indicating a highest bitrate during continuous asset delivery, a maximum size of a media fragment unit (MFU) divided from an media 

17.	(Currently Amended) The receivingapparatus of claim 16, 
wherein the information for the QoS requirements are corresponding to QoS levels on delay and loss for the delivery of the asset, and
wherein the QoS descriptor further includes a loss tolerance required for the delivery of the asset.

18.	(Currently Amended) The receivingapparatus of claim 16, wherein, if the class of service indicates a variable bit rate (VBR), the bitstream descriptor includes a sustainable rate indicating a minimum bitrate to be guaranteed for continuous asset delivery, a buffer size indicating a maximum buffer size for delivery of the asset, the peak rate, the maximum size of the MFU, and the period.

19.	(Currently Amended) The receivingapparatus of claim 16, wherein the at least one processor is further configued to control the transceiver to receive periodically updated information related to the ADC.

20.	(Currently Amended) The receivingapparatus of claim 16, 
wherein the information related to the ADC further includes a valid start time and valid duration related to the ADC message, and
 


Allowable Subject Matter
 
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a method and apparatus comprising a processor configured to: 
generate a packet, wherein the packet includes an asset delivery characteristics (ADC) message for an asset corresponding to media data, and
control the tranceiver to transmit the packet,
wherein the ADC message includes information related to ADC,
wherein the information related to the ADC includes a quality of service (QoS) descriptor providing information for QoS requirements for delivery of the asset, and a bitstream descriptor providing information for statistics of the asset for delivery of the asset, 
wherein the QoS descriptor includes a jitter sensitivity indicating a jitter level required for the delivery of the asset between the transmitting apparatus and a receiving apparatus, a class of service to classify services in different classes and manage each type of a bitstream based on a particular scheme, and a bidirectional indicator indicating whether a bidirectional delivery is required for the delivery of the asset, and
wherein, if the class of service indicates a constant bit rate (CBR) service class, the bitstream descriptor includes a peak rate indicating a highest bitrate during continuous asset delivery, a maximum size of a media fragment unit (MFU) divided from an media processing unit (MPU) constituting the asset, and a period indicating a transmitting time interval of the MFU during the continuous asset delivery

---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the method and apparatus capabilities as described in the Applicant Specification  (page 6 Paragraph 23, page 8,page 9 Paragraph 28, page 10 Paragraph 29, page 12 Paragraph 33, page 21) wherein the said receiving and transmitting apparatus are generating a packet, wherein the packet includes an asset delivery characteristics (ADC) message for an asset corresponding to media data; and transmitting/receiving  the packet, wherein the ADC message includes information related to ADC,wherein the information related to the ADC includes a quality of service (QoS) descriptor providing information for QoS requirements for delivery of the asset, and a bitstream descriptor providing information for statistics of the asset for delivery of the asset, and wherein the QoS descriptor includes a jitter sensitivity indicating a jitter level required for the delivery of the asset between the transmitting entity and a receiving entity, a class of service to classify services in different classes and manage each type of a bitstream based on a particular scheme, and a bidirectional indicator indicating whether a bidirectional delivery is required for the delivery of the asset, and wherein, if the class of service indicates a constant bit rate (CBR) service class, the bitstream descriptor includes a peak rate indicating a highest bitrate during continuous asset delivery, a maximum size of a media fragment unit (MFU) divided from an media processing unit (MPU) constituting the asset, and a period indicating a transmitting time interval of the MFU during the continuous asset delivery.

Bae USPGPUB  2014/0282799 Paragraph 39 disclosed wherein MMT asset delivery characteristics MMT-ADC is description related to a QoS request for delivering an MMT asset.Bae Paragraph 101 disclosed wherein the traffic description parameter may be periodically or aperiodically updated. Bae Paragraph 63 disclosed wherein the MMT asset is packaged with MMT composition information (MMT-CI). An MMT package may be comprised of one or a plurality of MMT assets together with additional information such as composition information and transport characteristics. Composition information may include information regarding a relationship between MMT assets, and when one content is comprised of a plurality of MMT packages, it may further include information indicating a relationship between the plurality of MMT packages. Transport characteristics may include delivery characteristics information required for determining a delivery condition of an MMT asset or an MMT packet. For example, the transport characteristics may include a traffic description parameter and a QoS descriptor.  Bae Paragraph 100 disclosed wherein bit rate information may include, for example, information regarding whether or not an MMT asset is a variable bit rate (VBR) or a constant bit rate (CBR), a guaranteed bit rate with respect to an MFU (or an MPU), and generating a packet, wherein the packet includes an asset delivery characteristics (ADC) message for an asset corresponding to media data; and transmitting/receiving  the packet, wherein the ADC message includes information related to ADC,wherein the information related to the ADC includes a quality of service (QoS) descriptor providing information for QoS requirements for delivery of the asset, and a bitstream descriptor providing information for statistics of the asset for delivery of the asset, and wherein the QoS descriptor includes a jitter sensitivity indicating a jitter level required for the delivery of the asset between the transmitting entity and a receiving entity, a class of service to classify services in different classes and manage each type of a bitstream based on a particular scheme, and a bidirectional indicator indicating whether a bidirectional delivery is required for the delivery of the asset, and wherein, if the class of service indicates a constant bit rate (CBR) service class, the bitstream descriptor includes a peak rate indicating a highest bitrate during continuous asset delivery, a maximum size of a media fragment unit (MFU) divided from an media processing unit (MPU) constituting the asset, and a period indicating a transmitting time interval of the MFU during the continuous asset delivery.
Wang USPGPUB 2015/0195374 Paragraph 21 disclosed terminal and network products that support network assisted QoS reservations. Wang Paragraph 5 disclosed wherein network entities or protocols that collectively support QoS can agree on a service-level contract or agreement with a service consumer such as an application and therein reserve capacity in network nodes for facilitating the data communication. During a communication session, the QoS mechanism monitors the achieved level of generating a packet, wherein the packet includes an asset delivery characteristics (ADC) message for an asset corresponding to media data; and transmitting/receiving  the packet, wherein the ADC message includes information related to ADC,wherein the information related to the ADC includes a quality of service (QoS) descriptor providing information for QoS requirements for delivery of the asset, and a bitstream descriptor providing information for statistics of the asset for delivery of the asset, and wherein the QoS descriptor includes a jitter sensitivity indicating a jitter level required for the delivery of the asset between the transmitting entity and a receiving entity, a class of service to classify services in different classes and manage each type of a bitstream based on a particular scheme, and a bidirectional indicator indicating whether a bidirectional delivery is required for the delivery of the asset, and wherein, if the class of service indicates a constant bit rate (CBR) service class, the bitstream descriptor includes a peak rate indicating a highest bitrate during continuous asset delivery, a maximum size of a media fragment unit (MFU) divided from an media processing unit (MPU) constituting the asset, and a period indicating a transmitting time interval of the MFU during the continuous asset delivery.


  Kim USPGPUB 2014/0369222 Paragraph 130-Paragraph 131 disclosed wherein a QoS descriptor includes information for QoS controlling. The QoS descriptor may include delay information and loss information. The loss information may include a loss indicator regarding whether or not a delivery loss of an MMT asset is permitted. When the loss indicator is 1, it may indicate `lossless`, and when the loss indicator is 0, generating a packet, wherein the packet includes an asset delivery characteristics (ADC) message for an asset corresponding to media data; and transmitting/receiving  the packet, wherein the ADC message includes information related to ADC,wherein the information related to the ADC includes a quality of service (QoS) descriptor providing information for QoS requirements for delivery of the asset, and a bitstream descriptor providing information for statistics of the asset for delivery of the asset, and wherein the QoS descriptor includes a jitter sensitivity indicating a jitter level required for the delivery of the asset between the transmitting entity and a receiving entity, a class of service to classify services in different classes and manage each type of a bitstream based on a particular scheme, and a bidirectional indicator indicating whether a bidirectional delivery is required for the delivery of the asset, and wherein, if the class of service indicates a constant bit rate (CBR) service class, the bitstream descriptor includes a peak rate indicating a highest bitrate during continuous asset delivery, a maximum size of a media fragment unit (MFU) divided from an media processing unit (MPU) constituting the asset, and a period indicating a transmitting time interval of the MFU during the continuous asset delivery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944. The examiner can normally be reached Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.